Citation Nr: 0216392	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for muscle injury 
residuals of the right leg due to shell fragment wounding.

2.  Entitlement to service connection for muscle injury 
residuals of the right thigh due to shell fragment wounding.

(The issues of entitlement to an increased rating for scar of 
the right knee, with retained metallic foreign body currently 
evaluated at 10 percent, and entitlement to a compensable 
evaluation for scar of the right thigh, residuals of shell 
fragment wound, will be the subjects of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).

In light of the decision granting service connection below 
and in order to get an overall disability picture of the 
veteran's service connected shell fragment wound residual, 
the Board is undertaking additional development on the issues 
of entitlement to an increased rating for scar of the right 
knee, with retained metallic foreign body currently evaluated 
at 10 percent, and entitlement to a compensable evaluation 
for scar of the right thigh, residuals of shell fragment 
wound.  This development is pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for muscle injury residuals of the right 
leg and right thigh as a result of shell fragment wounding 
has been obtained by the RO.

2.  The veteran sustained a shell fragment wound of the right 
leg (in the area of the knee) and of the right thigh in 
service with evidence of some muscle involvement.


CONCLUSIONS OF LAW

1.  Muscle injury residuals of the right leg were incurred in 
service as a result of a shell fragment wound.  38 U.S.C.A. 
§§ 1110, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).

2.  Muscle injury residuals, right thigh were incurred in 
service as a result of a shell fragment wound.  38 U.S.C.A. 
§§ 1110, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for muscle injury residuals 
of the right leg and for muscle injury residuals, right 
thigh.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues, in particular due to the decision in this case.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  This is especially 
true in view of the grant below as to both issues.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

In this case, in service, in September 1950, the veteran 
sustained enemy shell fragment wounds of the right thigh and 
leg.  The wounds were penetrating with no artery or nerve 
involvement.  A physical examination showed there was a 
penetrating wound of the anterior medial aspect just below 
the right knee and of the medial aspect of the thigh, mid 
portion, and lateral aspect at the same level.  There were 
two small foreign bodies in the soft tissues of the thigh, 
the larger one was very superficial on the lateral aspect.  
There was one anteriorly placed foreign body just below the 
right knee, it was noted as probably in the soft tissues and 
not in the anterio tibial spine.  A .5 centimeter metallic 
fragment was removed from the subcutaneous region of the 
right lateral thigh.  At the end of October 1950, it was 
noted that the wounds were healed and there was sound 
functioning of the extremity.  On separation examination in 
June 1952, it was noted that the veteran had an old wound of 
the right lower extremity with shrapnel embedded in the right 
tibia.

On VA examination in August 1952, the veteran had a shell 
fragment wound of the right knee with a scar 1/4 inch in 
diameter that was well healed and not tender, and he had a 
shell fragment entrance wound of the antero-medial aspect of 
the right thigh 1/2 inch in diameter, that was well healed, 
and exit wound antero-lateral, 1/4 inch, that was not tender.  
There was full range of motion of the knee and hip, no 
atrophy of the right calf, and the thigh was 1/4 inch smaller 
than the left thigh.  The diagnosis was shell fragment wound 
of the right thigh that was mild, well healed, asymptomatic; 
and shell fragment wound of the right knee that was mild with 
retained metallic foreign body in the proximal tibia.  The x-
ray showed the metallic foreign body measuring about 3/4 
centimeters in size, and was embedded in the anterior portion 
of the tibia just below the medial condyle and about 1 and 
1/2 centimeters below the articular surface.  

By rating action of September 1952, service connection for 
shell fragment wound scar of the right knee with retained 
metallic foreign body, symptomatic, was granted and service 
connection for shell fragment wound scar of the right thigh 
asymptomatic was granted.

Currently the veteran contends that he has muscle injury due 
to the shell fragment wounds sustained in service.  The most 
recent VA examination describes some muscle involvement.  It 
is noted that the service medical records suggest some soft 
tissue (muscle) involvement of both the thigh and leg.  Thus 
it can not be said that there was "no" muscle injury.  
There was "some" muscle injury by virtue of the shrapnel 
passing through the soft tissue.  Thus, in view of the way 
these issues were characterized to the Board, service 
connection for muscle injury of the right leg and right 
thigh, secondary to a shell fragment wound, is granted.

It is recognized that the injury to the muscles involved may 
not warrant a compensable rating, or a separate rating that 
what has been assigned for residual scarring and limitation 
of motion.  That matter will be addressed in the development 
and subsequent decision of the Board.  In this decision it is 
held only that there was "some" muscle injury or 
involvement as a result of the missile injury.  Thus, the 
appeal is allowed to that extent.


ORDER

Entitlement to service connection for muscle injury residuals 
of the right leg as a result of a missile injury is granted.

Entitlement to service connection for muscle injury residuals 
of the right thigh as a result of a missile injury is 
granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

